 

OPTION AGREEMENT

 

Dated as of January 10, 2017

 

This Option Agreement in executed as of the date first set forth above, by and
between EXOLifestyle, Inc., a Nevada corporation (the “Company”) and Sloan
McComb (“Optionee”).

 

Whereas, the Company desires to grant to Optionee and Optionee desires to accept
from the Company an option to purchase five million (5,000,000) shares of common
stock, par value $0.0001 per share of the Company (the “Option Shares”) upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the premises, mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto (individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:

 

1. Option; Purchase Price. Subject to the terms and conditions herein, the
Company hereby grants to Optionee the option (the “Option”), exercisable at any
time during the 10 year period following the date hereof (the “Option Period”),
to purchase, in one or more closings, the Option Shares at an exercise price of
$0.02 per Option Share.

 

2. Vesting and Exercisability Schedule. No portion of the Option may be
exercised until such portion shall have vested and thus become exercisable. The
Option shall vest and shall be exercisable with respect to the following number
of Option Shares on the dates indicated:

 

Incremental Number of
Option Shares   Vesting and
Exercisability Date       2,500,000 (50%)   July 10, 2017       2,500,000 (50%)
  January 10, 2018

 

Once vested and exercisable, this Option shall continue to be exercisable at any
time or times prior to the close of business on the last day of the Option
Period, subject to the provisions hereof.

 

3. Exercise of Option. The Option granted hereunder shall be deemed exercised
when (i) Optionee indicates her decision to do so in writing to the Company
pursuant to delivery of a Notice of Exercise of Stock Option in the form as
attached hereto as Exhibit A (the “Notice”) and such Notice is received by the
Company, and (ii) Optionee provides to the Company payment for the Option Shares
to be so acquired as set forth herein.

 

4. Forfeiture of Option. The Parties acknowledge and agree that the Optionee is
a party to that certain Employment Agreement, dated on or about December 22,
2015, by and between Optionee and EXO:EXO, Inc. (“EXO”), a subsidiary of the
Company (the “Employment Agreement”). In the event that either (i) Optionee’s
employment with EXO is terminated by EXO for Cause (as defined in the Employment
Agreement) or (i) Optionee’s employment with EXO is terminated by Optionee
without Good Reason (as defined in the Employment Agreement), then the Option,
to the extent not already vested as set forth in Section 2 as of the date of
such termination of employment, shall immediately be forfeited without any
further action of the Parties and shall be of no further force or effect and the
Company shall retain any unpurchased Option Shares. In the event that Optionee’s
employment is changed to be by the Company or another subsidiary of the Company
following the date hereof, this Section 4 shall be deemed automatically modified
to replace EXO with the Company or such other subsidiary, as applicable.

 

1 

 

 

5. Termination of Option; No Impact on Waiver. To the extent not previously
forfeited pursuant to Section 4, if Optionee fails to exercise the Option to
purchase all or any of the Option Shares by 4:00 p.m. on the last day of the
Option Period, the Option shall terminate and be of no further force or effect,
and the Company shall retain any unpurchased Option Shares.

 

6. Payment. Payment for the Option Shares shall be made by wire transfer,
against delivery of the Option Shares to be purchased at a place and at a time
agreed upon between the Company and Optionee, which shall be no later than two
(2) business days after the Company’s receipt of the Notice from Optionee.

 

7. Miscellaneous Provisions

 

(a) Entire Agreement; Modification; Waiver; Scope of Agreement. This Agreement
constitutes the entire agreement among the Parties hereto with respect to, and
supersedes all other agreements relating to, the subject matter contained
herein. This Agreement can be modified or changed only by a written instrument
signed by the Parties. A Party’s waiver of enforcement of any of the terms or
conditions of this Agreement will be effective only if in writing.

 

(b) Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party, which consent may be given or withheld in
such other Party’s sole discretion.

 

(c) Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to the matters of state law, with the laws of the State of Nevada,
without giving effect to principles of conflicts of law thereunder. Each of the
Parties submits to the jurisdiction of the state and/or federal court sitting in
Palm Beach County, Florida as the situs of any claim(s) in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined by any
such court. By execution and delivery of this Agreement, each Party hereto
irrevocably submits to and accepts, with respect to any such action or
proceeding, generally and unconditionally, the jurisdiction of the aforesaid
court, and irrevocably waives any and all rights such Party may now or hereafter
have to object to such jurisdiction.

 

(d) Attorneys’ Fees. In the event that either Party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing Party shall be reimbursed by the losing Party for
all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

(e) Notices. Any notice or other communications required or permitted hereunder
shall be in writing and shall be sufficiently given if personally delivered to
it or sent by email with return receipt requested and received, by overnight
courier or registered mail or certified mail, postage prepaid, addressed as
follows:

 

If to Optionee, to:

 

Sloan McComb

__________________

__________________

__________________

Email: _____________________

 

2 

 

 

If to the Company, to:

 

EXOLifestyle, Inc.

136 NW 16th Street

Boca Raton, FL 33432

Attn: Vaughan Dugan

Email: v.dugan@pfhospitalitygroup.com

 

or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by email and return receipt is requested and received and (iv) three
(3) days after mailing, if sent by registered or certified mail.

 

(f) Third Party Beneficiaries. This Agreement is strictly between the Company
and Optionee and no other person or entity shall be deemed to be a third party
beneficiary of this Agreement.

 

(g) Expenses. Each Party will bear their own respective expenses, including
legal, accounting and professional fees, incurred in connection with the
transactions contemplated hereby.

 

(h) Further Assurances. Subject to the terms and conditions herein provided,
each Party shall use its reasonable best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable. Each Party also agrees that it shall use its reasonable
best efforts to execute such additional documents and to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

(i) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument.

 

[Signatures appear on following page]

 

3 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

  EXOLifestyle, Inc.   A Nevada corporation         By: /s/ Vaughan Dugan  
Name: Vaughan Dugan   Title: Chief Executive Officer         Sloane McComb      
  By: /s/ Sloan McComb     Sloane McComb

 

4 

 

 

Notice of Exercise of Stock Option

Cash Payment of Exercise Price

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the stock option granted to me by EXOLifestyle, Inc., a Nevada
corporation (the “Company”) on January 10, 2017 pursuant to the Option Agreement
between the Company and myself, dated as of such date (the “Agreement”).
Pursuant to the terms of the Agreement and such option(s), I wish to purchase
________________ shares of the common stock of the Company covered by such
option(s) at the exercise price(s) of $0.02 per share. Enclosed is a check for
$____________ in full payment of the exercise price. These shares should be
registered and delivered as follows:

 

Name: Sloan McComb         Address:                                   Social
Security Number:    

 

I represent that I: (i) am acquiring these shares for the purpose of investment
and not with a view to distribution and will not dispose of such shares in any
manner that would involve a violation of applicable securities laws; (ii) have
been advised and understand that these shares have not been registered under the
Securities Act of 1933 (the “Act”), are “restricted securities” within the
meaning of Rule 144 under the Act, are subject to restrictions on transfer and
that the Company is under no obligation to register these shares under the Act
or to take any action which would make available to me any exemption from such
registration; and (iii) understand that the certificates for such shares shall
bear an appropriate legend restricting transfer in accordance with applicable
securities laws.

 

I also confirm my understanding that the grant of the options to me is subject
to all provisions, including the non-transferability and transfer restrictions,
set forth in the Agreement.

 

Dated: ______________, 20___ By:          



Name:

Sloan McComb

 

5 

 

 

 

 

